GRAY, J.
The grand jury of Jasper county, November 2, 1908, returned an indictment against the defendant, charging him with a misdemeanor. The defendant filed a plea in abatement, which was by the court sustained. Whereupon, the prosecuting attorney filed an affidavit for an appeal in the Supreme Court, and the order was made, allowing the appeal.
When the case reached the Supreme Court, the Attorney-General filed a motion to transfer it to this court, and the motion was sustained and the cause transferred.
Upon the decisions of State v. Craig, 122 S. W. 1006, and State v. Donahue, 124 S. W. 42, the judgment of the trial court will be affirmed.
All concur.